Name: 1999/53/EC: Commission Decision of 8 January 1999 amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 4544) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  research and intellectual property;  health;  economic policy;  agricultural activity
 Date Published: 1999-01-22

 Avis juridique important|31999D00531999/53/EC: Commission Decision of 8 January 1999 amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 4544) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) Official Journal L 017 , 22/01/1999 P. 0054 - 0054COMMISSION DECISION of 8 January 1999 amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 4544) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) (1999/53/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28(2) thereof,Whereas Community financial aid shall be granted to the Community reference laboratories in the veterinary field designated by the Community to assist them in carrying out their functions and duties;Whereas by Commission Decision 98/587/EC of 9 October 1998 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (3) provisions were established for providing financial assistance to certain Community reference laboratories; whereas these provisions must also include the submission to the Commission of a technical report on the accomplishment of the functions and duties by each of these laboratories;Whereas Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (4), as last amended by Decision 95/1/EC, Euratom, ECSC (5), designates the Institute for Animal Health, Pirbright, United Kingdom, as the Community reference laboratory for swine vesicular disease; whereas the said Directive also defines the functions and duties to be carried out;Whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory concerned;Whereas, for budgetary reasons, Community assistance should be granted for a period of one year;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. In Decision 98/587/EC the following Article is included:'Article 15A1. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Pirbright Laboratory, United Kingdom, for swine vesicular disease referred to in Annex III to Directive 92/119/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 55 000 for the period from 1 January to 31 December 1998.`2. In Article 16(b) of Decision 98/587/EC, after the words 'supporting documents` the following words are included: 'and a technical report`.Article 2 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 8 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 282, 20. 10. 1998, p. 73.(4) OJ L 62, 15. 3. 1993, p. 69.(5) OJ L 1, 1. 1. 1995, p. 1.